DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-14,16, 32, and 33 are pending in this application.
Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The Examiner notes newly added claim 32 is drawn to a non-elected species (note claim 32 is a duplicate of withdrawn claim 8), and newly added claim 33 depends from claim 32.  
Accordingly, claims 32 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claims 1-7, 9-14, and 16 are examined.



Withdrawn Rejections
The rejection of claim 16 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 16.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 25 May 2022:
Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spooner-Hart et al. (“Spooner-Hart”, US 2008/0234386).
Regarding claims 1-6 and 9-11, Spooner-Hart teaches methods and compositions for controlling pests, including insects and arachnids, comprising as active ingredients one or more β-diketones, particularly β-diketones and β-triketones (e.g., abstract).  Preferred compounds include flavesone and tasmanone, in oils which include Eucalyptus cloeziana and Eucalyptus grandis (e.g., paragraph [0041], [0052], [0136], [0137]; Tables 1 and 9; Examples 9 and 10).  Spooner-Hart exemplifies compositions containing E. cloeziana extract (tasmanone) and permethrin (Applicant’s elected species; e.g., see Table 1 and Example 15).  
Spooner-Hart does not exemplify a combination of flavesone, leptospermone, or isoleptospermone with permethrin sufficiently to anticipate the claims.  However, Spooner-Hart teaches flavesone, leptospermone, and isoleptospermone all have a lower LD50 than tasmanone against spotted mite (TSM; e.g., see Table 9), and are equally effective against greenhouse thrips (GHT; e.g., see Example 10), and thus the skilled artisan would reasonably expect flavesone, leptospermone, and isoleptospermone, alone or in combination (e.g., in Eucalyptus grandis) to be just as (if not more) effective at controlling pests.  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute flavesone, leptospermone, and/or isoleptospermone, or their oil E. grandis, for E. cloeziana in the composition of Spooner-Hart; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, because each of flavesone, leptospermone, and isoleptospermone are equally (if not more) effective at controlling pests, as taught by Spooner-Hart, and thus it would within the purview of the skilled artisan to use either oil or extract in the composition with permethrin, with a reasonable expectation of success. 
Regarding claim 7, it is noted that, since Spooner-Hart teaches compounds which are identical to those instantly claimed, the same properties would be also be expected (e.g., as potassium channel activator), absent a teaching otherwise.
Regarding claims 12-14, Spooner-Hart teaches pests which may be controlled include Aedes aegypti, Aedes vexans, and Culex pipens (e.g., paragraph [0110]). 
Regarding claim 16, it is noted that, while Spooner-Hart does not explicitly teach the compounds are used in “sub-effective” amounts, Spooner-Hart teaches amounts which overlap those disclosed in the instant specification (e.g., see Spooner-Hart at paragraph [0097]; as-filed specification at paragraph [0067]).  Therefore, since the compositions of Spooner-Hart have the same purpose of controlling pests, it would be within the purview of the skilled artisan to select amounts of compounds from within those taught by Spooner-Hart, including those which overlap those of the instant disclosure which are “sub-effective”, with a reasonable expectation of success.

Response to Arguments and Declaration 
Applicant's arguments and Declaration filed 25 May 2022 have been fully considered but they are not persuasive.  
Applicant argues Spooner-Hart does not disclose or teach towards any combination of flavesone, leptospermone, and isoleptospermone and an acetylcholinesterase (AChE) inhibitor, a ryanodine receptor modulator, and dimethoate.  This argument is not persuasive because Spooner-Hart does specifically teach the combination of a triketone with permethrin (Applicant’s elected species). A reference need not teach all embodiments instantly claimed in order to render a claim obvious; rather, if a reference renders obvious one embodiment instantly claimed, then that claim is rendered obvious.  In this case, Spooner-Hart exemplifies compositions containing E. cloeziana extract (tasmanone) and permethrin (Applicant’s elected species; e.g., see Table 1 and Example 15), and also teaches flavesone, leptospermone, and isoleptospermone all have a lower LD50 than tasmanone against spotted mite (TSM, an arachnid; e.g., see Table 9), and are equally effective against greenhouse thrips (GHT, an insect; e.g., see Example 10), and thus the skilled artisan would reasonably expect flavesone, leptospermone, and isoleptospermone, alone or in combination (e.g., in Eucalyptus grandis) to be just as (if not more) effective at controlling insect and arachnid pests.  
Applicant then argues that, if flavesone, leptospermone and isoleptospermone alone appear to be more effective than tasmanone, “one skilled in the art would not see any point in using them in combination with pyrethrin, as any combination would appear to be entirely necessary.”  This argument is not persuasive because the argument is contrary to the very teachings of Spooner-Hart, which teaches combining a triketone with permethrin.  That one triketone may be more effective than another would not then preclude the skilled artisan from using such a triketone; rather, the skilled artisan would find it obvious to include said triketone with permethrin, with a reasonable expectation of improved results. 
Applicant further argues Examples 3-6 of the instant specification, along with the Declaration by inventor Peter May filed 25 May 2022, demonstrate “ a surprising and unexpected effect in the combination of beta-triketone compound of formula (I) and a sodium channel modulator, an acetylcholinesterase (AChE) inhibitor, a ryanodine receptor modulator, or dimethoate.”
This argument is not persuasive.  Applicant’s data in the specification and Declaration have been fully considered, but are not persuasive for overcoming the rejection.  (Examiner’s note: much of the data to which Applicant refers is directed to non-elected species.  However, this data is being considered here in the interest of compact prosecution.  Non-elected species have been considered only with respect to the cited data, and have not been examined with respect to prior art.)   The data presented in Examples 3-5 and the second Example 5 of the specification (note there are two Examples labeled “Example 5” and no Examples labeled “Example 6”) and the Declaration appear to demonstrate synergy for the particular compounds tested, at certain concentrations of each compound.  However, the claims are not limited to the particular compounds and amounts tested.  First, regarding the compounds of Formula (I), the claims as a whole are not limited to flavesone only, but rather may be any compound of Formula (I), in any amount.  Since the specification only states flavesone is a potassium channel activator (which, the specification asserts, is the basis for being useful in combinations of pesticides; e.g., see paragraph [0007]), it is not clear that all compounds of Formula (I) would possess this same activity, particularly since the structures of the compounds of Formula (I) vary widely, and thus would not be presumed to always possess identical properties (e.g., a compound of Formula (I) wherein R1 is -C(=O)R7, with R7 as hydrogen, and R2 is hydrogen, would likely have different properties from a compound wherein R1 is -N(OR8)R7, with R8 as C1-10 trihaloalkyl and R7 as C1-10alkylheteroaryl, and R2 is heteroaryl).  Therefore, it is not clear that the probative value of the data presented for flavesone may be extended to the full scope of compounds of Formula (I).  Second, regarding the second pesticide, the claims as a whole are not limited to the pesticides tested, but rather may be any compound within the classes of a sodium channel modulator, an acetylcholinesterase (AChE) inhibitor, and a ryanodine receptor modulator, as well as dimethoate.  No correlation has been established between the classes of compounds per se and their pesticidal activity (e.g., it is not established that all compounds within the class acetylcholinesterase inhibitors would have the same pesticidal activity), particularly since properties of compounds are highly variable.  Therefore, it is not clear that the probative value of the data presented for the second pesticides tested may be extended to the full scope of second pesticides of claim 1.  Third, regarding amounts, the data demonstrates that only certain concentrations are synergistic, while others are not (e.g., see Example 5, paragraphs [0158]-[0160] and Table 22; second Example 5, paragraph [0163], noting that evidence of synergism could not be observed at certain concentrations of flavesone; and Declaration, paragraph 8).  Since not all concentrations of combinations of pesticides show evidence of synergy, it is not clear that the probative value for combinations exhibiting synergy may be extended to the full scope of concentrations claimed (noting that, since no limitations regarding concentrations are present in the claims, each claimed component may be present in any amount).  Accordingly, the data presented is not commensurate in scope with the claims as currently written.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following rejection is maintained, and is updated as necessitated by Application No. 16/856,984 being issued as U.S. Patent 11,259,522, and as necessitated by Applicant’s amendment filed 25 May 2022:
Claims 1-7 and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,259,522 (patent issuing from U.S. Application No. 16/856,984, previously cited).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same method steps and composition components.
US ‘522 claims a method of controlling pesticide resistant pests, wherein the pesticide resistant pests are insects infesting an agricultural environment, said method comprising applying to an agricultural environment a compound of formula (I) which corresponds to the formula (I) of instant claim 1 (see reference claim 1).  The compound of formula (I) may be flavesone, Applicant’s elected species (see reference claim 6).  The pesticide resistant pests may be exposed to a compound of formula (I) in combination with a second pesticide, such as a sodium channel modulator (reference claims 11 and 12).  Regarding Applicant’s elected species of permethrin as the second pesticide, it is noted that, while US ‘522 does not explicitly claim permethrin, the specification of US 522 teaches its sodium channel modulators include permethrin (e.g., US ‘522 specification at col. 17, lines 24-34), and thus the skilled artisan would comprehend the definition of “sodium channel modulator” to include permethrin.  Therefore, the claims are drawn to the same method steps and composition components.
Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.  
Applicant argues the claims of the reference patent do not recite the “at least one second insecticide or arachnicide selected from the group consisting of a sodium channel modulator, and acetylcholinesterase (AChE) inhibitor” which is recited in the presently pending claims.  This argument is not persuasive because US ‘522 specifically claims the compound of formula (I) may be in combination with a second pesticide, selected from choices including a sodium channel modulator and an acetylcholinesterase (AChE) inhibitor (reference patent claims 11 and 12).  Applicant’s arguments regarding synergy have been previously addressed and are not persuasive for reasons stated above (see paragraph 9, above).




Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        
/B.S.F/Examiner, Art Unit 1611